10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

The Honorable Theresa L. Fricke

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

ENTREPRENEUR MEDIA, INC., a NO. 3:19-cv-5078
California corporation,
STIPULATED MOTION AND
Plaintiff, v _ ORDER TO SEAL
EXHIBIT B TO DEFENDANTS’
V_ MoTIoN To EXTEND TIME To
ANSWER THE COMPLAINT

DAVID D. HOBLEY, an individual;
OUR WORLD ENTERPRISES, LLC, a
Washington limited liability company; and
DOES 1-10,

NOTE ON MOTION CALENDAR:
February 21 , 2019

Defendants.

 

 

I. STIPULATED MOTION
Plaintiff Entrepreneur Media, Inc. (“El\/II”) and Defendants David D. Hobley and Our
World Enterprises LLC (“Defendants”) (collectively, the “Parties”) request that the Court seal
Exhibit B to Defendants’ l\/lotion for Extension of Time to Answer the Complaint (“Exhibit
B”). On February 19, 2019, Defendant David D. Hobley, acting Pro Se on behalf of
Defendants, filed a Motion for Extension of Time to File an Answer to the Complaint (the
“l\/Iotion”) (Dkt. # 15). lncluded With this motion Were Exhibits A and B (Dkt. Nos. 15-1 and

15-2). Exhibit B contains confidential information and confidential Settlement communications

between the Parties.

SAVITT BRUCE & WILLEY LLP

sTIPULATED MoTloN AND oRDER To sEAL EXHIBIT B 1405 FO ah § q _t 800
To DEFENDANTS’ MoTloN To EXTEND TIME To geat“de W‘,;Shi;]g:::u;é;l$f_mo
ANSWER THE COMPLAINT - 1 (206) 749_0500

No. 3:19-cv-5078

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

“There is a strong presumption of public access to the court’s files and records.” LCR
5(g); see also Valley Broadcasting C0. v. U.S. Dist. Courtfor Dist. ofNevada, 798 F. 2d 1289
(9th Cir. 1986). In Valley Broaa’casting, the court stated that, “the district court must weigh
the interests advanced by the parties in the light of the public interest and the duty of the
courts.” 798 F. 2d at 1294. Under LCR 5(g)(2)(A), a document may be sealed only “if a
statute, rule, or prior court order expressly authorizes the party to file the document under seal.”

Here, the Parties agree that Exhibit B is a Settlement Communication subject Federal
Rule of Evidence 408 and that it should not have been included with Defendants’ Motion.
Therefore, in accordance with LCR 5 (g) and the applicable law, the Parties respectfully request
that the Court seal Exhibit B.

DATED: February 21, 2019.

 
 
    

 

 

SAvrTT BRUCE & WILLEY LLP DAVID D, , pRo SE
By /s/ Stephen C. Willev By: ’ "‘~~~
Stephen C. Willey, WSBA #24499 Da djj‘lflobjey
1425 Fourth Avenue, Suite 800 11204 193rd Avenue East
Seattle, WA 98101 Bonney Lake, WA 98391
Tel: (206) 749-0500 Tel: (253) 486-9818
Email: swilley@sbwllp.com Email:

CustSvc@OurWorldEnterprises.com

LATHAM & WATKINS LLP

Perry J. Viscounty (pro hac vice to be tiled)
650 Town Center Drive, 20th Floor

Costa Mesa, CA 92626-1925

Tel: (714) 540-1235

Email: perry.viscounty@lw.com

Jennifer L. Barry (pro hac vice to be tiled)
Patrick C. Justman (pro hac vice to be filed)
Latham 12670 High Bluff Drive

San Diego, CA 92130

Tel: (858) 523-5400

Email: jennifer.barryga)lw.com
Email: patrick.justrnan@lw.com

Attorneysfor Plal`ntl`jjp
ENTREPRENEUR MEDIA, INC.

SAVITT BRUCE & WILLEY LLP

srrPULATED MoTIoN AND oRDER To sEAL EXHIBIT B 1405 FO th \ fe q lit 800
To DEFENDANTS’ MoTloN To EXTEND TIME To geat“de \X;:hh;;to:“;é; 0 16_,,777
ANSWER THE COMPLAINT _ 2 (206) 749_0500

No. 3:19-cv-5078

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

It is so ORDE

II.

 

ORDER

Dated 20 L!OYMM/l/l 2019
611611

STlPULATED MOTION AND ORDER TO SEAL EXHIBIT B
TO DEFENDANTS’ MOTION TO EXTEND TIME TO

ANSWER THE COMPLAINT - 3
No. 3:19-cv-5078

The Ho/rforai§le‘lrél'esz-I:-F-Heke n 3 1 `

SAVITT BRUCE & WILLEY LLP
1425 Fourth Avenue Suite 800
Seattle, \Washington 98101-2272
(206) 749-0500

 

